Citation Nr: 1550422	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  09-39 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to service connection for residuals of a neck injury, to include arthritis. 

4.  Entitlement to service connection for residuals of a back injury, to include arthritis. 

5.  Entitlement to service connection for headaches to include as a residual of a head injury. 

6.  Entitlement to service connection for arthritis of the shoulders.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 1970 and from May 1973 to May 1975. 

This matter comes before the Board of Appeals for Veterans Claims (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in Cleveland, Ohio. 

The Veteran testified at a videoconference hearing before the undersigned in August 2015.  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to service connection for a neck disability, a back disability, and headaches, are REMANDED to the Appeals Management Center (AMC) and are addressed in the REMAND section of this decision.




FINDINGS OF FACT

1.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for bilateral hearing loss.

2.  The Veteran was exposed to loud noise during active service.

3.  The Veteran's tinnitus first manifested during service and has been present ever since service.

4.  The Veteran has not had a diagnosed disability of the shoulders at any point during the claims period.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for service connection for arthritis of the bilateral shoulders have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal - Bilateral Hearing Loss 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

In October 2009, the Veteran perfected an appeal as to the issue of entitlement to service connection for bilateral hearing loss.  In a July 2015 Appellant's Brief or 646, the Veteran's representative indicated that he wished to withdraw his appeal regarding the issue of bilateral hearing loss pending before the Department of Veterans Affairs and the Board of Veterans' Appeals.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal regarding bilateral hearing loss, and the issue is dismissed.

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated October 2006, the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  He was also advised of the types of evidence VA would assist in obtaining, as well as her own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in October 2006 prior to the initial unfavorable decision.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the October 2006 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, private treatment records, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  The Board acknowledges that during the August 2015 hearing the Veteran reported additional chiropractic records not included in the claims file.  In a September 2015 statement submitted to the Board, the Veteran noted that the records had been destroyed.  Therefore, the Board finds that an additional request for the records would be moot and only serve to further delay the decision in this claim.  No additional pertinent evidence has been identified by the Veteran.

The Veteran was provided VA examinations in April 2007, August 2009, and September 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  As such, the examination reports are adequate to decide the claim.  Thus, further examination is not necessary regarding the issue on appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claim that were lacking to substantiate the claim for service connection.  The VLJ asked questions to ascertain the onset and etiology as well as the extent of any current symptoms or treatment for the disability.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate a claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection - Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection - Tinnitus

The Veteran asserts that he has tinnitus that is directly related to noise exposure during service.  He testified that he had a job destroying excess ammunition during service.  He also asserts that he has had tinnitus since separation from service.  

The record contains conflicting medical opinions regarding the Veteran's tinnitus.  An April 2007 private treatment record noted that the Veteran has tinnitus and that it is at least as likely as not that the Veteran's symptoms of buzzing, intermittent ringing, and hearing loss are related to loud noise exposure while stationed at landing zone Alpine in Vietnam as a corpsman.  The Veteran's testimony also qualifies as a medical opinion as he has been a nurse for thirty-one years.  He asserts that his tinnitus is related to noise exposure during service.  The Board notes that no rationale was provided for these opinions.  An opinion that contains only data and a conclusion is not accorded any weight.  See, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

An April 2007 VA examination also noted the Veteran's symptoms of tinnitus, but found that they are present in the spring and the fall coinciding with his seasonal allergy symptoms.  The Veteran had no ratable hearing loss.  The examiner noted that, based on the Veteran's report, the tinnitus is less likely as not the result of military noise exposure.  

The Veteran was afforded a VA examination in September 2009.  The Veteran reported military noise exposure.  He could not specify an approximate date for the onset of his tinnitus.  The examiner noted that the Veteran's tinnitus occurs with congestion and allergies as long as congestion and allergy symptoms persist.  The examiner concluded that the Veteran's tinnitus is not caused by or a result of military noise exposure, impacted cerumen, or exposure to sea water.  The claims file was reviewed and the examiner noted that the service treatment records do not contain any record or complaint of tinnitus.  The examiner found that the Veteran's tinnitus is consistent with hearing loss and standard threshold shift, neither of which are present at separation.  The Veteran reported that the his tinnitus was present when he was congested or having allergy symptoms and the examiner found that this is also not consistent with noise-exposure, impacted cerumen, or exposure to sea water.  

The Veteran testified that he was exposed to loud noise in service and that he began experiencing tinnitus in service and has had it ever since.  The Veteran service in combat and earned the Combat Action Ribbon.  As a combat Veteran, his statements regarding his exposure to noise in service and experiencing tinnitus in service are presumed accurate if they are consistent with the places, types, and circumstances of service.  38 U.S.C.A. § 1154(b) (West 2014).  The Veteran testified he has experienced tinnitus since service.  Certain chronic diseases, such as tinnitus, will be service-connected if the evidence establishes continuity of symptomatology since service.  38 C.F.R. §§ 3.303(b), 3.309(a) (2015).  This theory of service connection is only available to diseases listed as chronic in 38 C.F.R. § 3.309.  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  Tinnitus is considered an organic disease of the nervous system and qualifies as a chronic disability.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Board finds that the evidence is in equipoise.  There is a medical opinion that indicates no relationship to service, but the Veteran's competent and credible testimony along with the combat presumption under 1154(b) are sufficient to warrant a grant of service connection for tinnitus.

Service Connection - Shoulder Disability

The Veteran asserts that he has a current shoulder disability that is causally related to an injury incurred during service when a fellow shoulder grabbed the Veteran's arm to keep him from falling off a tank after he was hit in the forehead by a small tree.  

The Veteran was afforded a VA examination in August 2009.  The examiner noted that he did not find evidence to support injury to the right shoulder.  The Veteran did not seek treatment for an injury to the shoulder since the alleged injury in 1969.  The physical examination showed an essentially normal right shoulder.  X-rays showed no acute abnormality.  The examiner concluded that, based on the file review and medical examination, there is not sufficient evidence to support a diagnosis involving the right shoulder.  The examiner did note some scapular tenderness and the Veteran reported pain in the shoulders.  

The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the Veteran's assertions of bicep pain can be attributed, there is no basis to find a bicep disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir.2001).  Here, despite the Veteran's report of a bicep injury during service, a VA examination has found no residuals of a shoulder injury and no current diagnosis of a shoulder disability.  

As there is no competent evidence of a current shoulder disability due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  There also is no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Based on the lack of evidence of a current shoulder disability, the Board finds that a preponderance of the evidence is against the finding of service connection for a bilateral shoulder disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for a bilateral shoulder disability is denied.  


REMAND

In this case, the Veteran served in combat in Vietnam and was awarded the Combat Action Ribbon.  In cases where, as here, a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d) (2012), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Regarding the Veteran's neck and back claims, the Veteran has asserted that he had complaints of neck and back pain after being hit by a small tree while in a tank.  He was afforded a VA examination in August 2009.  The examiner based his opinion, in part, on the lack of a documented back or neck injury during service.  The Board notes that the Veteran was serving in a combat area when the injury allegedly occurred.  Additionally, the Veteran has testified that he had complaints of neck and back pain after the tank incident that he did not report at the time due to the circumstances surrounding his injury.  The examiner should provide an addendum opinion to determine the etiology of any current neck or back disability with the assumption that the Veteran experienced subjective, unreported neck and back pain in conjunction with his injury in service.    

The Board finds that the Veteran's complaints of headaches are inextricably intertwined with the claim for a neck disability.  Therefore, the issue must be remanded in conjunction with the above claim.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the August 2009 examiner for further comment.  If the examiner is not available, provide the claims file to an appropriate VA examiner for a nexus opinion.  If the examiner determines that a new examination is necessary, one should be provided to the Veteran.

The examiner should review the claims file, specifically the Veteran's service treatment records and the August 2009 VA examination.  The examiner should assume for the purposes of this opinion that the Veteran experienced some subjective neck and back pain during service in conjunction with his stated injury of being his in the forehead with a small tree while riding on a tank.  The examiner should then answer the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran has a current cervical spine or low back disability that began in service, was caused by service, or is otherwise related to service.  A complete rationale for any opinion offered should be provided.  

Should the examiner find that the Veteran's current cervical disability is causally related to service, the examiner should then determine whether it is at least as likely as not (50 percent probability or more) that his headaches are causally or etiologically related to or aggravated by his cervical disability.  
If an additional examination is required for the examiner to sufficiently address these questions, then a new examination should be afforded.  

2.  Should a new VA examination be found necessary, notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  After completion of the above and any other development deemed necessary, review the expanded record and determine if service connection is warranted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


